NOTICE                 2022 IL App (4th) 220294-U                     FILED
This Order was filed under                                                    September 6, 2022
Supreme Court Rule 23 and is              NO. 4-22-0294                          Carla Bender
not precedent except in the                                                  4th District Appellate
limited circumstances allowed     IN THE APPELLATE COURT                           Court, IL
under Rule 23(e)(1).
                                           OF ILLINOIS

                                       FOURTH DISTRICT


 In re M.M., a Minor                                         )     Appeal from the
                                                             )     Circuit Court of
 (Michelle E.,                                               )     Knox County
                Petitioner-Appellant,                        )     No. 21P69
                v.                                           )
 The Illinois Department of Children and                     )     Honorable
 Family Services and Michael M.,                             )     Curtis S. Lane,
                Respondents-Appellees).                      )     Judge Presiding.



                 JUSTICE CAVANAGH delivered the judgment of the court.
                 Justices DeArmond and Steigmann concurred in the judgment.

                                             ORDER
¶1       Held: (1) The trial court did not abuse its discretion in denying petitioner’s motion for
               default judgment even though respondent did not file a written response to the
               amended petition for four months; it had actively participated in the proceedings
               prior thereto.

                 (2) The trial court did not err in granting respondent’s motion to dismiss even
                 though the motion was made orally and unnoticed when petitioner could not
                 demonstrate prejudice from the dismissal.

¶2               Petitioner, Michelle E., sought guardianship over her niece, M.M., born March 15,

2008. She named M.M.’s biological parents as respondents. At the time, a juvenile case, wherein

M.M. had been made a ward of the court, was pending and active and the Illinois Department of

Children and Family Services (DCFS) had been named M.M.’s guardian. After multiple hearings

in this case on the pleadings, the trial court dismissed Michelle’s petition. She appeals, claiming
the trial court erred by (1) not entering a default judgment against DCFS when it failed to timely

file a written response to her amended petition and (2) granting DCFS’s motion to dismiss. We

affirm.

¶3                                     I. BACKGROUND

¶4             On April 20, 2021, Michelle filed a (1) petition for guardianship of M.M.,

(2)motion to appoint a guardian ad litem (GAL), and (3) petition for temporary guardianship “until

any final ruling” on her petition. Michelle alleged M.M. was “currently under the care, custody[,]

and control of [DCFS], pursuant to Knox County Case No. 20-JA-50,” but that, “upon information

and belief, [DCFS] [was] not objecting to the appointment of [Michelle] as guardian of the estate

and person of the minor child.” She further alleged she was involved in M.M.’s life and was

providing beneficial services to the minor and the foster family during the pendency of the case,

despite the fact she resided in Kentucky. She claimed M.M.’s foster placement was temporary (as

supported by an attached affidavit by the foster mother), while she was willing to provide M.M.

with an immediate and permanent placement. The trial court appointed a GAL.

¶5             On May 12, 2021, DCFS entered its appearance as “movant,” and on June 1, 2021,

filed a motion to dismiss, with an accompanying memorandum of law, pursuant to section 2-619.1

of the Code of Civil Procedure (Code) (735 ILCS 5/2-619.1 (West 2020)) (allowing a party to file

one motion combining multiple requests for relief). According to its memorandum of law, DCFS

requested Michelle’s petition be dismissed because (1) pursuant to section 2-615 of the Code (735

ILCS 5/2-615 (West 2020)), her petition was “statutorily deficient,” (2) pursuant to section 2-619

of the Code (735 ILCS 5/2-619 (West 2020)), her petition was void for lack of jurisdiction, and

(3) also pursuant to section 2-619, her petition was premature.




                                               -2-
¶6             Specifically, as to its section 2-615 claim, DCFS asserted Michelle’s petition failed

to provide the statutorily prescribed information set forth in the Probate Act of 1975 (Probate Act),

the statute governing the appointment of a guardian for a minor. See 755 ILCS 5/11-5, 11-8 (West

2020). As to its section 2-619 claims, DCFS asserted (1) it was awarded guardianship of M.M. in

pending case No. 20-JA-50 by the juvenile court, which has “exclusive and continuing jurisdiction

over the custody, guardianship, and placement of this minor,” so the trial court here was without

jurisdiction to consider Michelle’s petition and any order entered in the matter would be void

ab initio and (2) Michelle’s petition for her appointment as a permanent guardian was premature

when DCFS had not yet determined whether M.M.’s “parents will comply with their service plans

and the juvenile court’s orders to secure the return of the minor child to their/his/her custody.”

DCFS considered the petition as “an improper collateral attack” on the placement decisions made

in the juvenile court case. It asserted Michelle did not have standing to intervene in the juvenile

court case and has filed the petition in this concurrent matter as an improper way to collaterally

challenge the guardianship award there.

¶7             Also on June 1, 2021, DCFS filed a motion for leave to intervene as a matter of

right as a necessary party pursuant to section 2-408(a) of the Code (735 ILCS 5/2-408(a) (West

2020)), asserting that, at a dispositional hearing, on April 20, 2021, in case No. 20-JA-50, the

biological parents were found unfit and/or unable to care for M.M. However, their parental rights

were not terminated and DCFS was appointed as M.M.’s guardian with the right to find her an

appropriate placement. DCFS averred it objected to Michelle’s petition and cause of action. We

note the record does not indicate whether the trial court ever ruled on DCFS’s motion for leave to

intervene. For the purposes of this appeal, because no party objects otherwise, we will assume the

trial court found DCFS’s motion to intervene was timely and allowed the same.




                                                -3-
¶8             Although the certificate of service for the foregoing DCFS pleadings indicated the

same were mailed to Michelle’s counsel, Michelle apparently did not receive them because on

June 25, 2021, she filed a motion for default judgment, claiming DCFS had entered an appearance

but had not filed a responsive pleading. She also moved for a default judgment against each

biological parent. Her motion for default judgment was scheduled to be heard on August 9, 2021.

The record does not include a report of proceedings from that hearing.

¶9             Pursuant to a written order entered by the trial court on August 11, 2021, a default

judgment was entered against each parent and the matter was scheduled for a September 9, 2021,

hearing on DCFS’s motion to dismiss. We presume Michelle withdrew her motion for a default

judgment against DCFS. On September 7, 2021, Michelle filed a motion to consolidate the juvenile

court case with this case “in the interest of judicial economy.”

¶ 10           On October 12, 2021, the trial court, the Honorable William A. Rasmussen

presiding, conducted a hearing on DCFS’s motion to dismiss. The court first set aside the default

judgment against the biological father. Next, the court considered DCFS’s arguments in support

of its section 2-619.1 motion and, when announcing its decision, noted the State’s argument that

the juvenile court had “exclusive” jurisdiction over M.M.’s guardianship was not “proper.” The

court reminded the issue at hand was DCFS’s motion to dismiss, not the merits of the appointment

of a guardian. The court stated: “I’m not saying it would necessarily grant that motion, but we are

here on a motion to dismiss where the State is saying they [(Michelle)] shouldn’t even have a seat

at the table. I—I disagree.”

¶ 11           The trial court granted DCFS’s section 2-615 motion, allowing Michelle leave to

refile her petition in 21 days. The court denied DCFS’s section 2-619 motion. The court also

scheduled Michelle’s motion to consolidate for hearing on December 14, 2021.




                                                -4-
¶ 12           On November 1, 2021, Michelle filed an amended petition, adding the information

required by the Probate Act. Specifically, Michelle added identifying information for the minor,

the biological mother, the biological father, and other local relatives. Michelle noted M.M. and her

sibling, A.M., resided in the same foster placement.

¶ 13           On November 9, 2021, the biological father filed an answer to the amended petition.

On March 1, 2022, because DCFS had filed no responsive pleading, Michelle filed a motion for

default judgment—the motion at issue in this appeal.

¶ 14           On March 8, 2022, the trial court, the Honorable Curtis S. Lane presiding,

conducted a hearing on Michelle’s motion to consolidate and motion for default judgment. Judge

Lane was also presiding over the juvenile court matter. At the start of the hearing, the court asked

for arguments on Michelle’s motion to consolidate. Michelle’s counsel asked if the court would

prefer to hear her motion for default judgment first. The court stated: “That will be denied. Proceed

with your [m]otion to [c]onsolidate.”

¶ 15           Michelle’s counsel presented her argument, requesting the two cases—the juvenile

court case and this guardianship case—“travel together concurrently.” Then, DCFS’s counsel

began his argument as follows:

                       “MR. SIDERS [(DCFS’S ATTORNEY)]: Essentially, there’s been no

               substantial rulings, hearings, or pleadings so, therefore, DCFS would initially make

               an oral Motion to Dismiss the Amended Petition for Adoption based on 735 ILCS

               5/2—

                       THE COURT: The guardianship, Mr. Siders?

                       MR. SIDERS: Oh, I’m sorry. Yes. Guardianship.

                       THE COURT: Okay. Based on what though?




                                                -5-
       MR. SIDERS: Based on essentially the arguments raised in the initial

Motion to Dismiss which were not reached by the Court when it dismissed under

615. Essentially, that the probate case is an end run around the JA case and the lack

of standing.

       As the petitioner states in the Petition, the maternal aunt filed a Motion to

Intervene in the juvenile case on November 30, 2020. After discussion with DCFS

legal, that was withdrawn by oral motion on April 20, 2021, so, essentially, DCFS’s

position is that this is a collateral attack that involves DCFS’s decisions as well as

their previous rulings.

       Two, the second reason is failure to exhaust administrative remedies. In the

memorandum in opposition to the Motion to Dismiss, the plaintiff states that she

was denied a request for a hearing on a DCFS administrative level. She can now

request alternative placement since there has been a change in circumstances with

the passage of time, and if she is denied, it’s appealable under the Illinois

Administrative Review Law 735 ILCS 5/3-101.

       Further, under the Juvenile Court and Probate Act[s], the child’s not

available for guardianship at this time. The permanency goal in the juvenile case

remains return home. Rights have not been terminated and the permanency goal

has not been set at adoption or guardianship.

       Following In re A.T., (sic) 195 Ill. 2d 408, a 2001 case, the juvenile Court

has exclusive continuing jurisdiction. So[,] this Court lacks subject-matter

jurisdiction. And even if it’s not dismissed under 619, this is an improper situation

because the mother and/or father could consent to a guardianship adoption or




                                -6-
               directed placement in the juvenile case. None of those have occurred because rights

               have not been terminated.”

¶ 16           In response, Michelle’s counsel asked the court to strike any discussion regarding

a motion to dismiss, as the “same has not been pending.” Counsel asked the court to consider only

her motion to consolidate.

¶ 17           DCFS’s counsel indicated he did have an argument against the motion to

consolidate as well. He asked the court to read the docket entry from October 12, 2021. Thereafter,

counsel stated: “[P]rocedurally the Motion to Dismiss under 619 was denied but the motion was

granted under 615 and an Amended Complaint was filed; therefore, I believe it would be proper

for the Court to consider a Motion to Dismiss even if made orally.”

¶ 18           After considering the arguments of counsel, the trial court found as follows:

                      “All right. The Court has heard arguments. I don’t believe I have

               jurisdiction over the probate matter. I believe that the juvenile matter requires

               confidentiality. The juvenile matter involves actually a few different standards, as

               Mr. Siders has already pointed out. The first step is fitness, which is a clear and

               convincing standard which does not have any application to a guardianship. The

               second then would be best interests.

                      The complexity here is, and I believe that we are still under the law of the

               Third District because there have been recently redrawn districts where we’re in

               the Fourth now, but for—I know for a fact there’s case law out there for adoption

               that Mr. Siders already referred to. I don’t—I believe it’s the Johnson case that I

               had found that basically says that an adoption case in the Third, which I believe

               would be governed under this because of when the cases started, cannot be filed




                                               -7-
              and are not appropriate if the fitness has not already been addressed in a prior

              proceeding.

                     I believe that argument is well-taken in the guardianship context. You

              cannot have a guardianship pending when we already have a guardian, which is

              DCFS. There is one thing if you attempt to remove DCFS as the guardian but that

              would have to be done in the juvenile case.

                     The aunt has zero standing whatsoever to intervene or have anything to do

              with the juvenile matter. She may have the ability pursuant to statute, which is

              actually laid out in the statute, to respond if the DCFS counsel attempt to ask for

              the order of protection again. She has basically the sole right to appear at that

              hearing and nothing further.

                     I don’t believe that the child is available for a guardianship. I don’t believe

              that the probate case is to do anything other than to back door intervene in the

              juvenile abuse neglect case. I have entered a no-contact order in the abuse neglect

              case for the aunt and the minor child. Where that goes, I don’t really know, but I

              don’t believe that it’s appropriate. I don’t believe I have jurisdiction. The Motion

              to Consolidate for those reasons will be denied.

                     The Court is dismissing the guardianship with leave to refile at the end of

              the juvenile case, if that ever occurs, assuming the child would be available for

              guardianship, adoption or what have you, which none of those things may happen.

              I don’t know. That—that may not even ever happen for all I know.”

¶ 19          On March 8, 2022, the trial court entered a written order denying Michelle’s motion

for default judgment, denying her motion to consolidate, and granting DCFS’s “motion to dismiss




                                              -8-
under 735 ILCS 5/2-619 *** for the reasons provided in oral ruling.” The order included language

per Illinois Supreme Court Rule 304(a) (eff. Mar. 8, 2016), indicating it was a “final and appealable

order” and there was “no just reason for delay, enforcement, or appeal.”

¶ 20           This appeal followed.

¶ 21                                      II. ANALYSIS

¶ 22           On appeal, Michelle challenges the trial court’s orders (1) denying her motion for

a default judgment against DCFS and (2) granting DCFS’s oral motion to dismiss the amended

petition.

¶ 23                             A. Motion for Default Judgment

¶ 24           Michelle contends the trial court erred in denying her motion for a default judgment

after DCFS failed to file a responsive pleading to her amended petition for guardianship. We find

no error.

¶ 25           Section 2-1301(d) of the Code provides default judgments “may be entered for want

of an appearance, or for failure to plead.” 735 ILCS 5/2-1301(d) (West 2020).

¶ 26            The entry of a default judgment is a matter within the discretion of the trial court.

Wilkin Insulation Co. v. Holtz, 186 Ill. App. 3d 151, 155 (1989). When ruling on a motion for a

default judgment, the trial court’s primary concern should be its goal to do substantial justice

between the parties. Id. Factors to be considered for a determination of what constitutes substantial

justice include (1) whether the defendant acted with reasonable diligence, (2) whether the

defendant has a meritorious defense, (3) the severity of the penalty resulting from the entry of

judgment, and (4) the attendant hardship to the plaintiff of denying the motion for judgment. Id. A

default judgment is a harsh remedy and thus may be appropriate in situations where the defendant

has shown a pattern of deliberate delay or a lack of diligence and has ignored the court’s commands




                                                -9-
or treated them with indifference. Id. This court has surmised that a court’s discretion to deny a

default must be at least as great as the discretion as to whether to set aside a default. Schoonover

v. American Family Insurance Group, 230 Ill. App. 3d 65, 70 (1992).

¶ 27           Here, we find no abuse of discretion in the trial court’s decision to deny Michelle’s

motion for a default judgment against DCFS. Prior to the filing of an amended petition, DCFS had

already appeared in the case. It had filed a notice of appearance, a responsive pleading, and a

motion to intervene. It had attended hearings and had been otherwise active and involved in the

case. Contrary to Michelle’s claim that DCFS had shown a “lack of candor” by failing to provide

her with a copy of its original motion to dismiss, we find DCFS had not shown a pattern of

deliberate delay, lack of diligence, or ignoring the trial court’s commands. See Wilkin, 186 Ill.

App. 3d at 155. Any failure by DCFS to provide Michelle with a copy of the original motion to

dismiss seemed to be an oversight, as the attached certificate of service indicated the same was

served upon her by e-mail on May 26, 2021. Because we do not have a transcript or a report of

proceedings of the August 9, 2021, hearing, we are unable to discern the veracity of her claim that

DCFS lacked “candor” when it withheld a copy of its motion to dismiss until after that hearing.

¶ 28           Further, Michelle filed her amended petition on November 1, 2021, but did not

move for a default until March 1, 2022. Michelle has not made any showing that she suffered

substantial prejudice by DCFS’s failure to file a responsive pleading within 30 days. See

Schoonover, 230 Ill. App. 3d at 71 (holding the plaintiff delayed in moving for a default and did

not demonstrate prejudice caused by the delay). On this record, we determine the trial court did

not abuse its discretion in denying Michelle’s March 1, 2022, motion for a default judgment.

¶ 29                                     B. Motion to Dismiss




                                               - 10 -
¶ 30           Next, Michelle claims the trial court erred in granting DCFS’s oral and unnoticed

motion to dismiss her amended petition. She claims not only was it an improper oral motion, but

it was untimely and without proper notice to the parties of record. We agree that procedurally the

court erred in considering DCFS’s oral motion to dismiss without notice to the parties but, because

we can affirm on any basis in the record, we affirm the court’s dismissal. See Baumgartner v.

Greene County State’s Attorney’s Office, 2016 IL App (4th) 150035, ¶ 41 (stating an appellate

court may affirm the trial court for any reason supported by the record).

¶ 31           At the March 8, 2022, hearing, according to the notice of hearing filed on March 1,

2022, the trial court was to consider Michelle’s March 1, 2022, motion for default judgment against

DCFS. Apparently, according to the report of proceedings, the court was also to consider

Michelle’s September 7, 2021, motion to consolidate. After Michelle’s counsel argued for

consolidation and the court asked to hear DCFS’s response thereto, DCFS’s counsel stated:

“Essentially, there’s been no substantial rulings, hearings, or pleadings so, therefore, DCFS would

initially make an oral Motion to Dismiss the Amended Petition for [Guardianship]—Based on

essentially the arguments raised in the initial Motion to Dismiss which were not reached by the

Court when it dismissed under 615. Essentially, that the probate case is an end run around the JA

case and the lack of standing.” The court granted DCFS’s motion to dismiss. The court, in effect,

made a decision on the merits of the amended petition without notifying the parties the same would

be heard.

¶ 32           Nevertheless, we conclude there is no way, under the current circumstances,

Michelle could have pleaded a cause of action for a guardianship of M.M. that would survive a

dismissal on the merits. That is, “[t]he determining factor is not the absence of notice but whether




                                               - 11 -
there was any harm or prejudice to the nonmoving party.” In re Rehabilitation of American Mutual

Reinsurance Co., 238 Ill. App. 3d 1, 11 (1992).

¶ 33           Section 11-5 of the Probate Act (755 ILCS 5/11-5 (West 2020)) governs the trial

court’s jurisdiction over guardianship of minors. We look to that statute for the court’s authority

over Michelle’s petition.

                       “The primary objective in construing a statute is to give effect to the

               legislature’s intent, presuming the legislature did not intend to create absurd,

               inconvenient or unjust results. [Citation.] Accordingly, courts should consider the

               statute in its entirety, keeping in mind the subject it addresses and the legislature’s

               apparent objective in enacting it. [Citation.] The best indication of legislative intent

               is the statutory language, given its plain and ordinary meaning. [Citation.] When

               the statutory language is clear, it must be given effect without resort to other tools

               of interpretation. [Citation.] Moreover, this court has a duty to construe a statute in

               a manner that upholds its validity and constitutionality if it reasonably can be done.

               [Citation.] Issues of statutory construction are reviewed de novo. [Citation.]” In re

               R.L.S., 218 Ill. 2d 428, 433 (2006).

¶ 34           By enacting section 11-5(b) of the Probate Act, the legislature invoked a standing

requirement for guardianship petitioners. Id. at 436. In other words, this section was intended to

prevent the trial court from exercising jurisdiction when the petitioner lacks standing. Id. at 436.

¶ 35           Section 11-5(b) provides as follows:

                       “The court lacks jurisdiction to proceed on a petition for the appointment of

               a guardian of a minor if it finds that (i) the minor has a living parent, adoptive parent

               or adjudicated parent, whose parental rights have not been terminated, whose




                                                - 12 -
               whereabouts are known, and who is willing and able to make and carry out

               day-to-day child care decisions concerning the minor, unless: (1) the parent or

               parents voluntarily relinquished physical custody of the minor; (2) *** the parent

               or parents fail to object to the appointment at the hearing on the petition; (3) the

               parent or parents consent to the appointment as evidenced by a written document

               that has been notarized and dated, or by a personal appearance and consent in open

               court; or (4) the parent or parents, due to an administrative separation, are unable

               to give consent to the appointment in person or by a notarized, written document as

               evidenced by a sworn affidavit submitted by the petitioner describing the parent’s

               or parents’ inability to receive notice or give consent; or (ii) there is a guardian for

               the minor appointed by a court of competent jurisdiction.” (Emphasis added.) 755

               ILCS 5/11-5(b) (West 2020).

¶ 36           The plain language of this section supports DCFS’s position that because it was

appointed as M.M.’s guardian in the juvenile court case, the trial court here has no jurisdiction

over Michelle’s petition for a separate request for M.M.’s guardianship. The appointment of DCFS

as guardian by a “court of competent jurisdiction” precludes Michelle’s action and supports a

dismissal of her petition on the merits. The legislature clearly intended to allow for only one court

of competent jurisdiction to govern over a minor’s guardianship. Thus, allowing Michelle’s

amended petition to proceed would contravene the legislature’s clear intent, which we will not do.

¶ 37                                    III. CONCLUSION

¶ 38           For the reasons stated, we affirm the trial court’s judgment.

¶ 39           Affirmed.




                                                - 13 -